696 So. 2d 1275 (1997)
Harriet Estelle REYNOLDS, Petitioner,
v.
STATE of Florida, Respondent.
No. 97-1641.
District Court of Appeal of Florida, Fifth District.
July 3, 1997.
Jerome Hennigan of Hennigan & Malone, Orlando, for Petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Turner, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Petitioner Harriet Reynolds seeks an emergency writ of habeas corpus or certiorari to quash a capias warrant issued for her arrest for failing to appear in court for a noticed "docket sounding" on June 20, 1997. Petitioner resides in Vero Beach, Florida. Florida Rules of Criminal Procedure 3.180(a)(3) and 3.220(p) provide that a defendant's presence at a pretrial conference may be waived in writing. On June 18, 1997, a waiver of appearance signed by petitioner was filed by her attorney. The Notice of Docket Sounding does not inform the petitioner that this pretrial proceeding requires her personal appearance, that her presence may not be waived and that she could not appear through counsel. Accordingly, there appears to be no legal basis for issuance of the capias and it is hereby quashed.
PETITION GRANTED; CAPIAS QUASHED.
GRIFFIN, C.J., and HARRIS and PETERSON, JJ., concur.